               Case 3:20-cv-01417-RNC Document 1 Filed 09/21/20 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

________________________________________________
                                                )
PEOPLE’S CAPITAL AND LEASING CORP. ,            )
               PLAINTIFF,                       )               CASE NO. ___-_________
                                                )
v.                                              )
                                                )
KLV VENTURES, INC.,                             )
TRANSGLOBAL INTERNATIONAL, LLC,                 )
and FRED R. VERNON II,                          )               SEPTEMBER 21, 2020
                  DEFENDANTS.                   )
_______________________________________________ )

                                        COMPLAINT

                                       THE PARTIES

          1.      Plaintiff People’s Capital and Leasing Corp. (“People’s Capital”) is a

corporation organized and existing under the laws of Connecticut with a place of

business located at 850 Main Street, Bridgeport, Connecticut 06604.

          2.      Defendant KLV Ventures, Inc. (“KLV”) is a corporation organized and

existing under the laws of Texas with a place of business located at 2040 Williams

Avenue, Port Arthur, Texas 77642.

          3.      Defendant Fred R. Vernon II (“Mr. Vernon”) is an individual with an

address of 4645 Jimmy Johnson Boulevard, Port Arthur, Texas 77642.

          4.      Defendant Transglobal International, LLC (“Transglobal,” and with

KLV and Mr. Vernon, “Defendants”) is a corporation organized and existing under

the laws of Texas with a place of business located at 8115 Lemongrass Avenue,




2469243
               Case 3:20-cv-01417-RNC Document 1 Filed 09/21/20 Page 2 of 8




Baytown, Texas 77521. Upon information and belief, Mr. Vernon is Transglobal’s

sole member.

                              JURISDICTION AND VENUE

          5.      This Court has jurisdiction over this action under 28 U.S.C. § 1332(a)

in that the matter in controversy exceeds $75,000.00, exclusive of interest and costs,

and is between citizens of different states.

          6.      Venue is proper in this Court under 28 U.S.C. § 1391 because,

pursuant to the Master Lease Agreement, Vernon Guaranty, and Transglobal

Guaranty, as those terms are defined below, each Defendant agreed to submit to the

jurisdiction of the state and federal courts in Connecticut.

                           FACTS COMMON TO ALL CLAIMS

          7.      On or about February 26, 2018, People’s Capital and KLV entered into

that Master Equipment Lease Agreement No. 5111 (“Master Lease Agreement”),

wherein People’s Capital agreed to finance the lease of certain collateral as

described within schedules to the Master Lease Agreement. A true and correct copy

of the Master Lease Agreement is attached as Exhibit A.

          8.      On or about February 26, 2018, People’s Capital and KLV entered into

that Lease Schedule No. 001 to the Master Lease Agreement (“Schedule No. 1”). A

true and correct copy of Schedule No. 1 is attached as Exhibit B.

          9.      On or about January 18, 2019, People’s Capital and KLV entered into

that Lease Schedule No. 002 to the Master Lease Agreement (“Schedule No. 2”). A

true and correct copy of Schedule No. 2 is attached as Exhibit C.



                                              2
2469243
            Case 3:20-cv-01417-RNC Document 1 Filed 09/21/20 Page 3 of 8




          10.    On or about January 30, 2019, People’s Capital and KLV entered into

that Lease Schedule No. 003 to the Master Lease Agreement (“Schedule No. 3”). A

true and correct copy of Schedule No. 3 is attached as Exhibit D.

          11.    Under Schedules Nos. 1 through 3, People’s Capital agreed to purchase

the following collateral for KLV’s use (“Collateral”), with People’s Capital having a

security interest in each, complete with any and all attachments, accessions,

additions, replacements, improvements, modifications and substitutions thereto and

therefor and all proceeds including insurance proceeds thereto and therefrom:

Schedule                         Collateral                               VIN(s)

     1          Five (5) 2018 Kenworth T680 Tractors           1XKYDP9X8JJ220048
                                                               1XKYDP9X6JJ220047
                                                               1XKYDP9X4JJ220046
                                                               1XKYDP9X2JJ220045
                                                               1XKYDP9X0JJ220044
     2          Two (2) 2019 Kenworth T800 Tractors            3WKDD49XXKF379527
                                                               3WKDD49X1KF379528
     3          One (1) 2019 Kenworth T800 Tractor             3WKDD49X3KF379529


          12.    Under Schedules Nos. 1 through 3, KLV was to make payments as

follows:

Schedule        Number of Monthly        Amount of Monthly            Total Amount of
                   Payments                  Payment                     Principal
     1                 60                   $9,011.19                   $600,657.00
     2                 60                   $3,677.85                   $243,456.08
     3                 60                   $1,838.93                   $121,728.04


          13.    People’s Capital perfected its security interest in the Collateral by

filing with the Texas Secretary of State U.C.C.-1 Financing Statements




                                              3
2469243
            Case 3:20-cv-01417-RNC Document 1 Filed 09/21/20 Page 4 of 8




18-0006674537, 19-0002945939, and 19-0003935676 (collectively, UCC Statements).

True and correct copies of the UCC Statements are attached as Exhibit E.

          14.   People’s Capital further perfected its security interest in the Collateral

by being recorded as the Owner and 1st Lienholder on the Texas Certificates of

Title. True and correct copies of the Texas Certificates of Title are attached as

Exhibit F.

          15.   On or about February 26, 2018, and to induce People’s Capital to enter

into agreements with KLV, Mr. Vernon executed and delivered to People’s Capital

an Individual Guaranty (“Vernon Guaranty”) whereby he agreed to guarantee, in

full and without limitation, payment of all sums due by KLV to People’s Capital in

accordance with the terms and conditions of said Vernon Guaranty. A true and

correct copy of the Vernon Guaranty is attached hereto as Exhibit G.

          16.   On or about January 18, 2019, and to induce People’s Capital to enter

into agreements with KLV, Transglobal executed and delivered to People’s Capital a

Limited Liability Company Guaranty (“Transglobal Guaranty”) whereby it agreed

to guarantee, in full and without limitation, payment of all sums due by KLV to

People’s Capital in accordance with the terms of said Transglobal Guaranty. A true

and correct copy of the Transglobal Guaranty is attached hereto as Exhibit H.

          17.   Schedule No. 2 was subsequently revised to remove One (1) 2019

Kenworth T800 Tractor bearing VIN 3WKDD49XXKF379527 and such was thus

removed from People’s Capital’s Collateral.




                                             4
2469243
            Case 3:20-cv-01417-RNC Document 1 Filed 09/21/20 Page 5 of 8




          18.    On or about February 28, 2020, People’s Capital and the Defendants

entered into an Amendment Agreement (with the Master Lease Agreement,

Schedules Nos. 1 through 3, the Vernon Guaranty, and the Transglobal Guaranty,

“Lease Documents”), wherein the payment terms of Schedule No. 1 were revised

such that 48 monthly payments of $9,500.00 were substituted for the then

remaining payments. A true and correct copy of the Amendment Agreement is

attached as Exhibit I.

          19.    The Defendants acknowledged defaulting under the Lease Documents

and surrendered the Collateral to People’s Capital.

          20.    People’s Capital has sold the Collateral in a commercially reasonable

manner in accordance with Article 9 of the Uniform Commercial Code for

$315,000.00.

          21.    After accounting for the proceeds of the sale of the Collateral, the

Defendants owe $442,979.01 under the Lease Documents as September 11, 2020 as

a deficiency on the principal, along with default interest, costs, expenses, late

charges, and attorney’s fees, all of which continue to accrue.

          22.    The Defendants breached the terms of the Lease Documents by, inter

alia, failing, refusing, or neglecting to pay People’s Capital the remaining monies

due and owing under the Lease Documents.

                FIRST CLAIM FOR RELIEF—BREACH OF CONTRACT
                              (KLV Ventures, Inc.)

          23.    People’s Capital repeats and realleges paragraphs 1–22 above as if

fully set out here in this First Claim for Relief.


                                              5
2469243
            Case 3:20-cv-01417-RNC Document 1 Filed 09/21/20 Page 6 of 8




          24.     People’s Capital is the current holder of the Lease Documents.

          25.     KLV breached the Lease Documents due to its failure to pay all

amounts due under the Lease Documents.

          26.     Pursuant to the Lease Documents, KLV is obligated and responsible

for the outstanding balance of $442,979.01 plus interest, costs, expenses, late

charges, and attorney’s fees that continue to accrue.

          27.     People’s Capital has retained the law firm of Updike, Kelly & Spellacy,

P.C. and has agreed to pay said firm a reasonable fee for their services. Pursuant to

paragraph 11 of the Master Lease Agreement, People’s Capital is entitled to recover

from KLV its attorney’s fees, costs, and expenses incurred in enforcing the Lease

Documents.

                SECOND CLAIM FOR RELIEF—BREACH OF GUARANTY
                         (Transglobal International, LLC)

          28.     People’s Capital repeats and realleges paragraphs 1–22 above as if

fully set out here in this Second Claim for Relief.

          29.     People’s Capital is the current holder of the Transglobal Guaranty.

          30.     Transglobal breached the Transglobal Guaranty due to its failure to

pay all amounts due under the Lease Documents.

          31.     Pursuant to the Transglobal Guaranty, Transglobal is obligated and

responsible for the outstanding balance of $442,979.01 plus interest, costs,

expenses, late charges, and attorney’s fees that continue to accrue.

          32.     People’s Capital has retained the law firm of Updike, Kelly & Spellacy,

P.C. and has agreed to pay said firm a reasonable fee for their services. Pursuant to


                                              6
2469243
            Case 3:20-cv-01417-RNC Document 1 Filed 09/21/20 Page 7 of 8




paragraph 3 of the Transglobal Guaranty, People’s Capital is entitled to recover

from Transglobal its attorney’s fees, costs, and expenses incurred in enforcing the

Lease Documents.

                THIRD CLAIM FOR RELIEF—BREACH OF GUARANTY
                              (Fred R. Vernon II)

          33.    People’s Capital repeats and realleges paragraphs 1–22 above as if

fully set out here in this Count Three.

          34.    People’s Capital is the current holder of the Vernon Guaranty.

          35.    Mr. Vernon breached the Vernon Guaranty due to his failure to pay all

amounts due under the Lease Documents.

          36.    Pursuant to the Vernon Guaranty, Mr. Vernon is obligated and

responsible for the outstanding balance of $442,979.01 plus interest, costs,

expenses, late charges, and attorney’s fees that continue to accrue.

          37.    People’s Capital has retained the law firm of Updike, Kelly & Spellacy,

P.C. and has agreed to pay said firm a reasonable fee for their services. Pursuant to

paragraph 1 of the Vernon Guaranty, People’s Capital is entitled to recover from

Mr. Vernon its attorney’s fees, costs, and expenses incurred in enforcing the Lease

Documents.




                                             7
2469243
               Case 3:20-cv-01417-RNC Document 1 Filed 09/21/20 Page 8 of 8




                                  PRAYER FOR RELIEF

          WHEREFORE, plaintiff People’s Capital and Leasing Corp. prays for:

          1.      Money damages;

          2.      Costs and expenses;

          3.      Interest;

          4.      Attorney’s fees; and

          5.      Such other and further relief as the Court deems just and proper.

                                         PLAINTIFF,
                                         PEOPLE’S CAPITAL AND LEASING CORP.




                                         By:______________________________________
                                            Adam B. Marks (ct28787)
                                            Evan S. Goldstein (ct22994)
                                            Updike, Kelly & Spellacy, P.C.
                                            100 Pearl Street, 17th Floor
                                            P.O. Box 231277
                                            Hartford, Connecticut 06123-1277
                                            Telephone: 860.548.2600
                                            Facsimile: 860.548.2680
                                            amarks@uks.com
                                            egoldstein@uks.com




                                              8
2469243
